Citation Nr: 9908807	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed secondary to service-
connected residuals of a shell fragment wound to the left 
neck.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from June 1966 to July 1969 
and from April to November 1973.  This matter comes to the 
Board of Veterans' Appeals (Board) from a October 1992 rating 
decision of the Department of Veterans Affairs (VA) 
St. Petersburg Regional Office (RO) which, in part, denied 
compensable evaluations for residuals of a shell fragment 
wound to the left neck and left ear lobe and bilateral 
hearing loss, and service connection for bilateral tinnitus, 
skin disease of the penis, and degenerative disc disease of 
the cervical spine, claimed secondary to service-connected 
residuals of a shell fragment wound to the left neck.  

At a November 1993 hearing, the appellant withdrew the claims 
for compensable evaluations for residuals of a shell fragment 
wound to the left ear lobe and bilateral hearing loss.  In a 
November 1995 decision, the Board granted service connection 
for bilateral tinnitus.  The Board thereafter remanded the 
remaining issues on appeal, a compensable evaluation for 
residuals of a shell fragment wound to the left neck and 
service connection for skin disease of the penis and 
degenerative disc disease of the cervical spine, claimed 
secondary to service-connected residuals of a shell fragment 
wound to the left neck.  

In a July 1996 rating decision, the RO granted a separate 20 
percent evaluation for residuals of the shell fragment wound 
to the left neck and continued a noncompensable evaluation 
for residuals of a shell fragment wound to the left ear lobe.  
These issues remained on appeal, see AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) and Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992), and were denied by the Board in a November 1997 
decision.  At the same time, the Board remanded the claims of 
service connection for skin disease of the penis and 
degenerative disc disease of the cervical spine, claimed 
secondary to service-connected residuals of a shell fragment 
wound to the left neck.  

By September 1998 rating decision, the RO granted service 
connection for skin disease of the penis, which constituted a 
full award of that benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995) and ruling that a 
notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  Thus, the 
Board no longer has jurisdiction over that claim, and the 
issue remaining on appeal is as listed on the title page 
above. 


REMAND

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); i.e., it is not inherently 
implausible.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  The examiner conducting the April 1996 VA orthopedic 
examination opined that the cervical spine degenerative 
changes and radiculopathy "could be secondary" to the 
service-connected shell fragment wound to the left neck.  The 
use of the word "could" does not render an opinion so 
speculative as to undercut its probative value.  Molloy v. 
Brown, 9 Vet. App. 513 (1996) (use of "could" would have 
rendered opinion competent medical evidence).  See Lee v. 
Brown, 10 Vet. App. 336, 339 (1997) (use of cautious language 
does not always express inconclusiveness, and such language 
is not always too speculative for purposes of finding a claim 
well grounded).  Thus, this claim is well grounded, and VA 
thus has a duty to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board remanded the claim in November 1995 for further 
evidentiary development, including VA neurologic and 
orthopedic examinations to determine the nature and etiology 
of the claimed disorder.  The claims file was to be made 
available to each of the examiners, and each examiner was to 
render an opinion regarding which symptoms were residuals of 
the service-connected shell fragment wound of the left neck.  

Examinations were accomplished in April 1996 and June 1997.  
The April 1996 VA orthopedic examiner indicated the claims 
file was reviewed and discussed whether the cervical 
degenerative disease and radiculopathy was related to the 
service-connected shell fragment wound.  That opinion, 
however, poses more questions that it answers.  The examiner 
commented that the radiculopathy "could be secondary" to 
the service-connected shell fragment wound to the left neck, 
but also that it could be "partially aggravated" by the May 
1995 VA surgery removing the shrapnel from the appellant's 
left neck.  Moreover, he also wrote that it was "hard to 
connect the cervical degenerative disease . . . with this 
injury."  Clarification of these comments is necessary prior 
to adjudicating the claim.  

VA neurological examination in June 1997 revealed cervical 
disc degeneration with radiculopathy into the left upper 
extremity, but the record does indicate that the claims file 
was reviewed in conjunction with the examination.  Neither 
did the examiner provide an opinion as to the etiology of the 
cervical spine complaints.  Both of these requirements were 
requested by the Board's November 1995 remand.  Where the RO 
fails to follow the directives contained in a Board remand, 
the deficiencies must be remedied.  Stegall v. West, 11 Vet. 
App. 268, 270 (1998) (RO erred where claims file not provided 
to examiner when required by Board remand).  

As a consequence, the case is REMANDED for the following 
development:

1.  The RO should ask that the examiner 
who conducted the April 1996 VA 
orthopedic examination to clarify his 
opinion and specifically address whether 
it is as likely as not that the 
degenerative changes to the cervical 
spine are related to the service-
connected residuals of the shell fragment 
wound to the left neck area, the May 1995 
surgery to remove foreign metallic bodies 
from the left neck area, or some other 
source.  If some other source is noted, 
it should be specified.  The examiner's 
opinion should be recorded in an addendum 
to the April 1996 examination report and 
associated with the claims file.  

2.  The RO should also ask that the 
examiner who conducted the June 1997 VA 
neurologic examination to specifically 
assess whether it is as likely as not 
that the degenerative changes to the 
cervical spine are causally related to 
the service-connected residuals of the 
shell fragment wound to the left neck 
area, the May 1995 surgery to remove 
foreign metallic bodies from the left 
neck area, or some other source.  If some 
other source is noted, it should likewise 
be specified.  The examiner's opinion 
should be recorded in an addendum to the 
June 1997 examination report and 
incorporated into the claims file.  

3.  Only if the orthopedic or neurologic 
examiners are unavailable to render the 
opinions sought in paragraphs (1) and (2) 
above, then the RO should schedule the 
appellant for another VA orthopedic 
examination and/or a VA neurologic 
examination, as necessary, to determine 
the nature and etiology of the cervical 
degenerative disease.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner(s) for review 
in conjunction with the examination(s).  
All necessary testing should be 
performed.  The examiner(s) should 
indicate if the muscles and/or nerves 
were damaged in that area.  If an 
orthopedic examination is required, then 
the orthopedic examiner should identify 
all muscles and describe the impairment 
resulting from any muscle injury.  If a 
neurologic examination is required, then 
the neurologic examiner should likewise 
identify all nerves affected by the shell 
fragment wounds and describe the 
impairment resulting from any nerve 
injury.  The examiner(s) should render an 
opinion as to whether it is as likely as 
not that the claimed degenerative changes 
to the cervical spine are related to the 
service-connected residuals of the shell 
fragment wound to the left neck area, the 
May 1995 surgery to remove foreign 
metallic bodies from the left neck area, 
or some other source.  If some other 
source is noted, that source should be 
specified.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The case should then be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999).  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 5 -


